   Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 1 of 17 PageID# 2




                        IN THE UNITED STATES DISTRICT COUB^'' f,_..                              _ IhI
                       FOR THE EASTERN DISTRICT OF VIRGINIA '                                ■           i ,
                                      Alexandria Division                     "::0       2018        .
                                                                                                 .:u
UNITED STATES OF AMERICA                                                        ■
                                                                                                 J
                                                                                             ...if


               V.                                   CASE NO. 1:18-MJ-


PAULJ. WILSON,                                      UNDERSEAL


               Defendant.



 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Ted P. Delacourt, a Special Agent with the Federal Bureau ofInvestigation(FBI),

Washington Field Division, Washington, D.C., being duly sworn, depose and state as follows:

                                      INTRODUCTION


       1.      Your Affiant has been employed by the FBI since September of2004, and as a

Special Agent since September 2005. Since 2005,1 have received training and experience in

interviewing and interrogation techniques, and arrest and search procedures. I was assigned as a

Special Agent in the Jacksonville Division in January 2006, where I worked counterterrorism

and intelligence-gathering operations for approximately three years. I was assigned to the

Washington Field Office in May 2009 and charged with investigating intemational corruption,

specifically violations ofthe Foreign Corrupt Practices Act(FCPA),as well as antitrust

violations. In January 2009,1 was promoted to Supervisory Special Agent and assigned to the

Counterterrorism Division ofFBI Headquarters, specifically to the National Joint Terrorism Task

Force. In August 2012,1 transferred within the Counterterrorism Division to the Intemational

Operations Section I, Continental US Unit V,where I program managed Intemational Terrorism

investigations in the Phoenix Division. I am currently assigned to the Washington Field Office,

Northem Virginia Resident Agency, Child Exploitation Task Force. Since joining the FBI, I


                                                1
    Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 2 of 17 PageID# 3




have investigated violations offederal law. As a federal agent, I am authorized to investigate

violation oflaws ofthe United States and as a law enforcement officer I am authorized to


execute warrants issued under the authority ofthe United States. Since September 2014,1 have

been assigned to investigate violations oflaw concerning the sexual exploitation of children,

including child pornography and child sex trafficking. I have gained experience through both

formal and on-the-job training in conducting these types ofinvestigations.

       2.      I am familiar with the information contained in this Affidavit based upon the

investigation I have conducted, which includes conversations with law enforcement officers and

others, and review ofreports and database records. For the purposes ofthis Affidavit, I have not

distinguished between information of which I have direct knowledge and that of which I have

hearsay knowledge.

       3.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that between on or about April 21,2013 and on or about July

15, 2015, within the Eastern District of Virginia and elsewhere,PAUL J. WILSON violated Title

18, United States Code, Sections 2252(a)(1)and (b)(1) and 2, by transporting child pornography

or causing it to be transported from Washington, D.C. to Annandale, Virginia.

       4.      Because this affidavit is being submitted for the limited purpose of securing an

arrest warrant, I have not included each and every fact known to me concerning this

investigation. I have included only those deemed necessary to demonstrate probable cause that

Wilson committed the offense alleged in this complaint.


                     STATUTORY AUTHORITY AND DEFINITIONS


       5.      Title 18, United States Code, Section 2252(a)(1) and (b)(1) prohibits the knowing

transportation or shipment of any visual depiction of minors engaging in sexually explicit
    Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 3 of 17 PageID# 4




conduct using any means or facility ofinterstate or foreign commerce or in or affecting interstate

commerce by any means, including by computer.

       6.      Title 18, United States Code, Section 2 provides that whoever aids, abets,

counsels, commands,induces or procures the commission ofan offense against the United States

is punishable as a principal, and whoever willfully causes an act to be done which if directly

performed by him or another would be an offense against the United States, is punishable as a

principal.

       7,      The following definitions apply to this Affidavit:

               a.      "Child erotica," as used herein, means materials or items that are sexually

       arousing to persons having a sexual interest in minors but that are not necessarily obscene

       or do not necessarily depict minors in sexually explicit poses or positions.

               b.     "Child pornography," as defined in 18 U.S.C. § 2256(8)(A),is any visual

       depiction ofsexually explicit conduct where the production ofthe visual depiction

       involved the use ofa minor engaged in sexually explicit conduct.

               c.      "Computer," as used herein, refers to "an electronic, magnetic, optical,

       electrochemical, or other high speed data processing device performing logical or storage

       functions, and includes any data storage facility or communications facility directly

       related to or operating in conjunction with such device" and includes smartphones, and

       mobile phones and devices. See 18 U.S.C. § 1030(e)(1).

               d.      "Internet Protocol address" or "IP address," as used herein, refers to a

       unique number used by a computer or other digital device to access the Internet. IP

       addresses can be "dynamic," meaning that the ISP assigns a different unique number to a

       computer every time it accesses the Internet. IP addresses might also be "static," if an
   Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 4 of 17 PageID# 5




       ISP assigns a user's computer a particular IP address that is used each time the computer

       accesses the Internet.


              e.      "Internet Service Providers"("ISPs"), as used herein, are commercial

       organizations that are in business to provide individuals and businesses access to the

       Internet. ISPs provide a range offunctions for their customers including access to the

       Internet, web hosting, e-mail, remote storage, and co-location ofcomputers and other

       communications equipment.

              f.      "Minor," as defined in 18 U.S.C. § 2256(1), refers to any person under the

       age of eighteen years.

              g.      "Sexually explicit conduct," as defined in 18 U.S.C. § 2256(2), means

       actual or simulated(a)sexual intercourse, including genital-genital, oral-genital, anal-

       genital, or oral-anal, whether between persons ofthe same or opposite sex;(b)bestiality;

      (c) masturbation;(d)sadistic or masochistic abuse; or(e)lascivious exhibition ofthe

       genitals or pubic area of any person.

              h.      "Visual depiction," as defined in 18 U.S.C. § 22^6(5), includes

       undeveloped film and videotape, data stored on computer disc or other electronic means

       which is capable ofconversion into a visual image, and data which is capable of

       conversion into a visual image that has been transmitted by any means, whether or not

       stored in a permanent format.

                BACKGROUND ON TOR AND TOR HIDDEN SERVICES


       8.     Tor is a computer network designed to facilitate anonymous communication over

the Internet. The Tor network does this by routing a user's communications through a globally

distributed network ofrelay computers, or proxies, rendering conventional IP address-based
    Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 5 of 17 PageID# 6




 methods ofidentifying users ineffective. To access the Tor network, a user must install Tor

software either by downloading an add-on to the user's web browser or by downloading the free

"Tor browser bundle," which is available at www.torproject.org.^ When a Tor user accesses a

 website, only the IP address ofthe last relay computer(the "exit node"), as opposed to the user's

actual IP address, appears on the website's IP address log. Currently, there is no practical

 method to trace a user's actual IP address back through those Tor relay computers.

        9.     The Tor Network also makes it possible for users to operate websites, called

"hidden services," in a manner that conceals the true IP address ofthe computer hosting the

website. Like other websites,"hidden services" are hosted on computer servers that

communicate through IP addresses. However, hidden services have unique technical features

that conceal the computer server's location. Unlike standard Internet websites, a Tor-based web

address is comprised of a series of 16 algorithm-generated characters, for example

"asdlk8fs9dflku7f," followed by the suffix ".onion." Ordinarily, investigators can determine the

IP address ofthe computer server hosting a website by simply looking it up on a publicly

available Domain Name System("DNS")listing. Unlike ordinary Internet websites, however,

there is no publicly available DNS listing through which one can query the IP address of a

computer server that hosts a Tor hidden service. So, while law enforcement agents can view and

access hidden services that are facilitating illegal activity, they cannot determine the IP address

ofa Tor hidden service via public lookups. Additionally, as with all Tor communications,

communications between users' computers and a Tor hidden-service webserver are routed

through a series ofintermediary computers. Accordingly, neither law enforcement nor hidden-




'Additional information outlining Tor and how it works is publicly accessible at
www.toiproject.org.
    Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 6 of 17 PageID# 7




service users can use public lookups or ordinary investigative means to determine the true IP

address-and therefore the location - ofa computer server that hosts a hidden service.

             BACKGROUND OF THE INVESTIGATION OF PAUL J. WILSON


       10.     In and before 2015, FBI agents investigated a child pornography bulletin board

and website dedicated to the advertisement and distribution ofchild pornography and the

discussion of matters pertinent to the sexual abuse ofchildren. This bulletin board and website,

known as "Playpen," was a "dark web" bulletin board that was only accessible through Tor. The

URL ofPlaypen changed frequently. Its URLs were a series of 16 characters and numbers that

must be precisely entered, making it exceedingly unlikely that one would accidentally visit

Playpen. Moreover,in order to access the bulletin-board service and/or advertise, distribute or

receive child pornography, visitors ofPlaypen needed to register as users ofthe website.

       11.     In February 2015, after the Playpen server had been located and seized by law

enforcement, this Court authorized the deployment of a Network Investigative Technique

("NIT")on Playpen in an attempt to identify the actual IP addresses and other identifying

information ofcomputers used to access the website. Pursuant to that authorization, for a period

in February and March 2015,each time any user logged into Playpen by entering a usemame and

password,the FBI was authorized to deploy the NIT which would send one or more

communications to the user's computer. Those communications were designed to cause the

receiving computer to deliver to a computer known to or controlled by the government data that

would help identify the computer,its location, other information about the computer, and the

user ofthe computer accessing Playpen. This data included the computer's actual IP address and

other information.
    Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 7 of 17 PageID# 8




            Investieation ofPlaypen User **horatioalser" and Identification of WILSON

       12.       One such user ofPlaypen registered with a usemame of"horatioalger." The

profile page of user "horatioalger" indicated this user originally registered an account on Playpen

on September 28,2014. According to the user "horatioalger's" profile, this user was a'TMewbie

Member"ofPlaypen. Further, according to the Statistics section ofthis user's profile, the user

"horatioalger" had been actively logged into Playpen for a total of 13 hours between the dates of

September 28,2014 and March 5, 2015.

       13.       According to data obtained from logs on Playpen, law enforcement monitoring,

and the deployment ofthe NIT,on February 22,2015,the user "horatioalger" with IP address

173.79.180.24 accessed the post entitled "Sofia NEW GIRL 2014" on Playpen. This post was

accessed through the "Pre-teen Photos, Girls HC"section ofthe website. In my training and

experience "HC"is short for "hardcore," which in tum refers to depictions ofpenetrative or oral

sex acts.


       14.       During the following additional sessions, the user "horatioalger" also browsed

Playpen after logging in with a usemame and password, but the IP address was not collected

during these sessions:

                (a) On Febmary 26,2015,the user "horatioalger" accessed a post that contained a

                    link to a series of photographic images that depicted a pre-pubescent female

                    child engaged in oral and vaginal sex with an adult male.

                (b) On Febmary 26, 2015,the user "horatioalger" accessed a post that contained a

                    link to a collage ofphotographic images that depicted pre-pubescent female

                    children engaged in oral and vaginal sex with adult men.
   Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 8 of 17 PageID# 9




       15.     Using publicly available websites, FBI agents were able to determine that the

above IP address was operated by the ISP Verizon.

       16.    In March 2015, an administrative subpoena/summons was served to Verizon

requesting information related to the user who was assigned to the above IP address at the time

when "horatioalger" accessed Playpen. According to the information received from Verizon, the

IP address above was assigned to WILSON at an address in Annandale, Virginia where he lived

alone (the"WILSON RESIDENCE"). Annandale, Virginia is within the Eastern District of

Virginia.

   Execution ofSearch Warrant at the WILSON RESIDENCE and Interview of WILSON

       17.     On July 14, 2015, United States Magistrate Judge Michael S. Nachmanoff

authorized a search warrant for the WILSON RESIDENCE.


       18.     On July 15, 2015, the search warrant was executed at the WILSON RESIDENCE

and law enforcement personnel seized multiple items, including a desktop computer identified by

the Seizing Agent as "black CPU/Server, Possibly Custom Built, Collected from Room A Next to

Sliding Glass Door,Plugged In When Recovered"(the "black CPU").

       19.     WILSON was not present at the WILSON RESIDENCE at the time the search

warrant was executed. He was located later that day at his place ofemployment, a school(the

"SCHOOL")in Washington, D.C., where he worked as the Assistant Director ofInformation

Technology. After FBI agents identified themselves and the reason for the interview, Wilson

voluntarily agreed to be interviewed. WILSON admitted to viewing child pornography

downloaded from the internet using Tor. WILSON acknowledged he had a problem with child

pornography along with a degree of hopelessness regarding the matter. WILSON identified

multiple websites he accessed via Tor to view and download child pornography.



                                                8
   Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 9 of 17 PageID# 10




       20.     During the interview WILSON identified multiple personal email addresses as his

own,including but not limited to "paulj.wilson@gmail,com,""paolo@dumpstemet.org,"

"pauljwilson@dumpstemet.org," and "paulj.wilson@dumpstemet.org." WILSON identified

"dumpstemet.org" as his personally owned domain name.

       21.     At the time ofthe interview, WILSON had already given notice of his intent to

terminate his employment with the SCHOOL. His employment at the SCHOOL ended on the

day ofthe search warrant.

              Forensic Analysis ofComputer Seized from WILSON RESIDENCE

       22.     A subsequent digital forensic review of the black CPU revealed seven hard drives

contained within the computer housing. Numerous digital images ofcontraband child

pomography were located on two ofthe hard drives contained within the black CPU,either in

allocated or unallocated space.

       23.     The first hard drive in the black CPU,referred to here as "C1," contained a

computer application entitled "Pan" used to access files on the intemet using "newsgroups."

Newsgroups are subscription-based news and information services covering an extremely wide

variety oftopics. Individual users "subscribe" to topics ofinterest and the program delivers the

newest articles or postings for that topic. These articles or postings can be saved to the user's

computer in the form of".msg" files. The articles and postings may contain digital files encoded

into text. The newsgroup program decodes the digital files attached to the article or post,

rendering them into a usable or viewable format for the user.

       24.     Additionally, hard drive "Cl" contained evidence that WILSON had subscribed to

newsgroups with titles suggestive ofadult pomography, child pomography and child erotica.

Examples include the following: "alt.binaries.picture.hussy," "alt.binaries.picture.ls-series,"
  Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 10 of 17 PageID# 11




"alt.binaries.pictures.erotica.schoolgirls,"'*alt.binaries.pictiire.erotica.ls-series,"

"alt.bmaries.pictures.bdcompany,""alt.binaries.preadolescents,""alt.binaries.pictures.newstar,"

"alt.binaries.pictures.nymphets," and "alt.hipclone.sex,jailbait." "Hussy,""Is-series,"

"bdcompany,""newstar,""nymphets," and "jailbait" are all known child pornography terms.

"LS" refers to "Lolita Studios" or"LS Models," which refer to known child pornography series,

"bdcompany" refers to "Branded Dolls," which likewise refer to known child pornography

series.


          25.    Hard Drive "C1" also contained evidence that WILSON had downloaded ".msg"

files containing or constituting child pornography from newsgroups on two specific dates, April

21,2013 and August 01, 2013. These files were located in the article cache on hard drive "Cl,"

which signifies that the user deliberately downloaded them onto the computer. The files include

the following:

                (a) On April 21,2013 the file

                   "_6adnTb5MvM01ZzWnZ2dnUVZ8qAAAAAA@giganews.com.msg" was

                    saved to hard drive "Cl" under the user profile "paolo." It was downloaded

                   from "alt.binaries.picture.ls-series" and it decoded to an image entitled "Isfan-

                    OOlb-047." The image depicted a minor female who is approximately between

                    the ages of 10 and 12 years old. She is pictured nude, sitting in a blue chair

                    with plants behind her. She is wearing a shell necklace. Her naked genitalia are

                    clearly visible.

                (b) On April 21,2013 the file "3K-

                    dncCN5tGampzWnZ2dnUVZ7oCdnZ2d@giganews.com.msg" was saved to

                    hard drive "Cl" under the user profile "paolo." It was downloaded from



                                                   10
  Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 11 of 17 PageID# 12




                "alt.binaries.picture.ls-series" and it decoded to an image entitled "Isp-OOlb-

                056." The image depicted a minor female who is approximately between the

                ages of8 and 10 years old. She is pictured nude, sitting on a white fur rug. She

                is wearing black and silver high heel shoes with a silver wrap around her waist.

                She is leaning back and her genitalia are clearly visible.

            (c) On August 1,2013 the file

                "2pWdnbAW_51THBLUnZ2dnUVZ_ofinZ2d@gonamic.de.msg" was saved to

                hard drive "Cl" under the user profile "root," It was downloaded from

                "alt.binaries.picture.bdcompany" and it decoded to an image entitled

                "angelina095." The image depicted a white female who is approximately

                between the ages of9 and 12 years old. She is pictured nude squatting down

                with balloon in her hands. She is wearing silver high heel shoes. Her genitalia

                are clearly visible below the balloon.

            (d) On August 1,2013 the file

                "MloFmR6VjiGOmWODBblF@JBinUp.local.msg" was saved to hard drive

                "Cl" under the user profile "root." It was downloaded from

                "alt.binaries.picture.bdcompany" and it decoded to an image entitled 'T)d-

                hot_23.2.08-027." The image depicted a female who is approximately between

                the ages of8 and 10 years old. She is pictured nude squatting down with her

                back against a tree and one leg extended. Her genitalia is clearly visible as the

                focus ofthe image.

      26.     Additional forensic evidence on hard drive "Cl"from both before and after the

dates child pornography was downloaded to Hard Drive "Cl" on April 21, 2013 and August 01,



                                              11
  Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 12 of 17 PageID# 13




2013 indicate that WILSON was the user ofthe computer. For example, digital files associated

with the online media streaming application "Subsonic" were created and saved to Hard Drive

"Cl"on March 19,2013. One such file located on Hard Drive "Cl," entitled

"subsonic.properties," was automatically generated by the Subsonic program. It included the

statement,"Subsonic is a free, web-based media streamer, providing ubiquitous access to your

music" and contained the information on the user's accoxmt and preferences including, but not

limited to, the following:

              (a) Identified "LicenseEmail" for the user's account and preferences as

                  "paulj.wilson@gmail.com."

             (b) Identified "UrlRedirectTrialExpires" date as 1366305325559. An open source

                  UNIX computer time converter rendered this date as GMT April 18, 2013

                  5:15:26.559 PM.


              (c) Identified "SettingsChanged" date as 137357752876. An open source UNIX

                  computer time converter rendered this date as GMT July 11, 2013 9:18:48.768

                  PM.


       27.     A digital file associated with the internet browser history ofthe Mozilla Firefox

application was located on hard drive "Cl" with a creation date of January 29, 2013. The file,

entitled "places.sqlite" was automatically generated by the Mozilla Firefox program. It contained

information on the user's internet browser activity including, but not limited to, the following:

              (a) In excess ofone hundred (100)browser history notations for

                  "mail.google.com" which reference "paulj.wilson@gmail.com." Each ofthe

                  identified "mail.google.com" browser history notations included a time and

                  date stamp from March 29,2014 through May 23, 2014.



                                                12
  Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 13 of 17 PageID# 14




             (b) Six(6)browser history notations for "maps.google.com" which reference the

                  location ofthe WILSON RESIDENCE. Each ofthe identified


                 "maps.google.com" browser history notations included a time and date stamp

                  from May 13,2014 through May 14, 2014.

       28.     Hard drive "C1"also contained numerous thumbnail images of child pornography

under the "Paolo" user profile.

       29.     The second hard drive labeled as"02" was also found to contain numerous


images ofchild pornography. As the images were previously deleted no download dates or file

system location information was discovered. The recovered images were "carved" by a digital

forensic tool specifically designed to locate deleted files on hard drives. Examples ofthe

recovered child pornography included:

             (a) Digital image entitled "Carved [3677696].jpeg" depicts a minor female who is

                 approximately between seven(7)and nine(9) years ofage nude in a squatted

                 position. She is dressed in rabbit ears and a white fur cape. Her prepubescent

                  genitalia are clearly visible. In the top comer ofthe images is a logo that reads

                 "LS Models." As noted above,"LS" refers to "Lolita Studios" or"LS

                  Models," which refer to known child pomography series.

             (b) Digital image entitled "Carved [40558080].jpeg" depicts a minor female

                  between five(5)and seven(7) years of age. She is mostly nude, wearing only

                  white lace panties that she has pulled down to her mid-thigh. Her prepubescent

                  genitalia are clearly visible. In the top comer ofthe images is a logo that reads

                 "LS Models"followed by the intemet address "www.ls-models.com."




                                                13
  Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 14 of 17 PageID# 15




              WILSON'S Location Durine Child Pomoeraphv Downloads in 2013

       30.     The investigation further revealed that, at the time that WILSON used the black

CPU to download child pornography files through a newsgroup program, he resided in

Washington, D.C. As noted above, at the time that law enforcement seized the black CPU

(which still contained the child pornography files), that black CPU was located in Annandale,

Virginia. Accordingly, at some point between the 2013 child pornography downloads in

Washington, D.C. and the 2015 seizure ofthe black CPU in Virginia, WILSON necessarily

transported child pornography or caused it to be transported in interstate commerce.

       31.     Files on hard drive "C1" indicate that, when WILSON downloaded child

pornography files from newsgroups, he did so from the server "news.giganews.com" under the

usemame "slothor." The United States accordingly served legal process on GigaNews,Inc, a

newsgroup service provider, for information related to WILSON'S use of GigaNews to access

newsgroups. The information provided by GigaNews included multiple accounts from various

time periods linked to WILSON. In particular, GigaNews disclosed that between August 12,

2012 and August 18,2013, a user named "slothor" with the email address

slothor@dumpstemet.org received GigaNews service at the address ofthe SCHOOL in

Washington, D.C. GigaNews also disclosed that between January and September 2010, and

again between November 2011 and January 2012, WILSON received GigaNews service at the

address ofthe SCHOOL under the name "Paul J. Wilson" and the email addresses

paulj.wilson@gmail.com and paolo@dumpstemet.org.

       32.     In addition, in response to a subpoena, a representative ofthe SCHOOL informed

me that WILSON lived on campus at the SCHOOL during the period covering April 21,2013




                                               14
  Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 15 of 17 PageID# 16




and August 01, 2013—^the dates on which WILSON used the black CPU to download child

pornography through newsgroups. As noted above,the SCHOOL is located in Washington, D.C.

       33.    On April 16, 2018,1 interviewed WILSON's former supervisor at the SCHOOL

regarding WILSON's employment history and residence on the SCHOOL'S property. An

attorney representing the SCHOOL'S parent organization was present for this interview. During

this interview, WILSON's former supervisor told me that as part of his employment, WILSON

lived on the property for multiple years prior to moving to the WILSON RESIDENCE in 2014.

WILSON lived on the property as a form of financial remuneration in lieu ofadditional pay.

WILSON lived alone in a one bedroom apartment olfofthe dormitory common room.

WILSON's supervisor, who visited WILSON's apartment multiple times, described it as

cluttered and messy with computer parts everywhere.

       34.     Legal process was served on the SCHOOL to obtain employment records related

to WILSON's address ofrecord. Among the documents provided were two "Personal

Information Change Forms." The first form, dated April 15,2008,identifies WILSON's address

as a residence in Washington, D.C. and is signed by WILSON. The second form, dated March

05,2010,identifies WILSON's address as that ofthe SCHOOL and is signed by WILSON.

       35.    Legal process was served on the owners ofthe apartment building that includes

the WILSON RESIDENCE to obtain lease information for WILSON.Among the documents

provided was the "Lease Application Agreement" for the WILSON RESDENCE,dated March

14, 2014, which stated, among other things, that WILSON's "current residence" was the

SCHOOL in Washington, D.C., and that the initial lease term at the WILSON RESIDENCE

would commence on June 03,2014.




                                              15
  Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 16 of 17 PageID# 17




       36.     The black CPU is a large computer that appears to be custom-built. Based on its

size and weight, it is not mobile and cannot be easily transported. Here is a picture ofthe black

CPU,taken at the WILSON RESIDENCE on the date ofthe search warrant execution:




                                         CONCLUSION


       37.     Based on the foregoing, your Affiant submits that there is probable cause to

believe that between on or about April 21,2013 and on or about July 15, 2015,PAUL J.

WILSON transported or caused to be transported child pornography from Washington, D.C. to

                                                16
  Case 1:19-cr-00102-TSE Document 2 Filed 12/14/18 Page 17 of 17 PageID# 18




Annandale, Virginia, which is in the Eastern District of Virginia, in violation ofTitle 18, United

States Code, Section 2252(a)(1) and (b)(1) and 2.




                                                Respect


                                                Ted P. Delacourt
                                                SPECIAL AGENT
                                                FEDERAL BUREAU OF INVESTIGATION




Subscrilggd to and sworn before me
This      day of December 2018.
                                          Is!
                      Theresa Carroll Buchanan
                       United States Magistrate Judge
HONORABLE THERESA CARROLL BUCHANAN
UNITED STATES MAGISTRATE JUDGE




                                                  17
